Citation Nr: 1549330	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of medications prescribed for service-connected disability, alternatively claimed as entitlement to service connection on a secondary basis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

The Veteran is represented by:  John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was before the Board in November 2012, at which time it was remanded for RO development and adjudication in the first instance.  After the RO issued an April 2014 supplemental statement of the case, this issue was remitted to the Board for further appellate review.  While the TDIU claim was in remand status, the Veteran submitted a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of medications prescribed for service-connected disability.  After this claim was denied in a September 2013 rating decision, the Veteran perfected appeal to the Board.


REMAND

In April 2013, the Veteran submitted a claim of entitlement to compensation benefits under the provision of 38 U.S.C.A. § 1151 for residuals or medication prescribed to treat service-connected disability and/or entitlement to service connection for any such residuals on a secondary basis.  The Veteran echoed these contentions in his March 2014 Form 9, substantive appeal.  Despite this, the RO did not consider the Veteran's claim on a secondary basis, limiting the scope of the analysis to entitlement to compensation benefits under the provision of 38 U.S.C.A. § 1151.

Pursuant to his April 2013 claim, the Veteran was scheduled, but failed to appear for several VA examinations without good cause.  Ultimately, the RO obtained an opinion from a VA examiner in February 2014.  After reviewing all of the evidence of record, the examiner rendered an opinion regarding the Veteran's claim of entitlement to compensation benefits under the provision of 38 U.S.C.A. § 1151; the examiner did not address whether the Veteran experienced any diagnosable residuals of medication prescribed to treat service-connected disability or diagnosable disability due to withdrawal from any such medication.  Consequently, in the interest of fairness and due process, the Board finds that a remand is required in order to provide an addendum to the previous opinion.

The issue of entitlement to TDIU is inextricably intertwined with the 38 U.S.C.A. § 1151/secondary service connection claim and, thus, it must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following action:

1.  The RO must send notice to the Veteran that apprises him of the evidence and information that is necessary to establish service connection for disability claimed on a secondary basis.  Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

2.  The RO must contact the VA examiner that provided the February 2014 opinion, to provide an addendum addressing whether the Veteran experienced any diagnosable residuals of medication prescribed to treat service-connected disability or diagnosable disability due to withdrawal from any such medication.  After review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran experiences any diagnosable residuals due medication prescribed to treat service-connected disability and/or whether the Veteran experiences any diagnosable disability due to the withdrawal from medication prescribed to treatment service-connected disability.  If the examiner determines that a VA examination is necessary to provide this opinion, one must be provided to the Veteran.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

